DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1, 3, 4, 6, 7, 11, 13, 14, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Laplanche et al(US 2018/0069804 A1) in view of Adapalli et al (US 2016/0019636 A1).

Regarding claims 1, 11 and 20, Laplanche ‘804 teaches, a system (see para 4-6 and Figs. 1-9, cloud computing system) comprising: a computational instance of a remote network management platform, wherein the computational instance is dedicated to a managed network, and wherein the managed network has access to computing resources of one or more remote networks( see para 18-19 and Fig. 1, 3, 5, system 100 comprising cloud computing platform, service broker and User device); a cloud service catalog software application with access to a particular catalog item, wherein the particular catalog item defines prospective computing resources that provide a computing function( see para 21-22, 84, para  and Figs. 1, 5,  the service broker 102 registers the catalog of service plans with a cloud controller of the cloud computing); and one or more server devices disposed within the computational instance and configured to cause the cloud service catalog software application to perform operations including( see para 21-22, 84, para  and Figs. 1, 5 service broker processing catalog software): obtaining a selection of the particular catalog item, wherein the selection includes a set of catalog item variables that, and (ii) determine configuration details for the prospective computing resources, populating a template representation( see para 52 , the configuration may include a reference URL to the cloud computing platform, the properties may include a”Vm-type” tag for specifying a virtual 
Laplanche ‘804 does not explicitly teach,  wherein the particular catalog item comprises a plurality of catalog item variables, and each catalog item variable of the plurality of catalog item variables comprises a plurality of configurations; and obtaining a selection of the particular catalog item, wherein the selection includes, for one or more of the plurality of catalog item variables, a user-defined configuration of the plurality of configurations that: (i) 
Adapallie ‘636 teaches, wherein the particular catalog item comprises a plurality of catalog item variables( para 146-148 and Figs. 23-26,  each of the catalogs items comprising variable associated with it  such as pricing rules, security, and access constraints) and each catalog item variable of the plurality of catalog item variables comprises a plurality of configurations(para 146-148 and Figs. 23-26,  each of the catalogs variables associated with service plan catalog having multiple configurable parameters as shown in Figs. 23-26) ; and obtaining a selection of the particular catalog item, wherein the selection includes, for one or more of the plurality of catalog item variables, a user-defined configuration of the plurality of configurations(para 146-148 and Figs. 23-26,  for each of catalog variables user selectable configuration parameters as shown in Fig. 23) that: (i) associates the prospective computing resources with the one or more remote networks(para145-146 and Figs. 23-26,  the CSB configured to correlate service catalog line items to an available cloud service selection (i.e., a resource context)) and (ii) determines configuration details for the prospective computing resources(para 145, 148 and Figs. 23-26,  determining detail  configurations of cloud  services providers catalog  as shown in Figs. 25-26).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Laplanche ‘804 by incorporating the cloud computing service matching method of Adapallie ‘636, since such modification provides a platform that enables cloud service consumers to manage numerous transactions associated with their cloud service providers and cloud services in an effective and efficient manner, which 
Regarding claims 3 and 13, the combination of Laplanche ‘804 and Adapallie ‘636 teaches, wherein the one or more server devices are configured to cause the cloud service catalog software application to perform operations including(see Laplanche ‘804,  para 83-84 and Fig. 4,):  56SERC:0136 receiving, from a client device, the template representation including the entries , wherein the entries define the target computing resources to be provisioned on the one or more remote networks( see Laplanche ‘804, para 83-84 and Fig. 4, the service broker 102 receiving provision instance 402); converting the template representation into the particular catalog item, wherein the converting comprises( see Laplanche ‘804 , 54, 80,  106-108 Figs. 4, 10, the service broker 102 creating/converting catalogs based on request ) : (i) creating the prospective computing resources based on the entries (see Laplanche ‘804 , 54, 80,  106-108 Figs. 4, 10, creating list of computing resources  ) (ii) identifying configurable parameters related to the entries( see Laplanche ‘804,  para 52, 53, 107 specifying  parameters of the set of resources) , and (iii) creating the plurality of catalog item variables based on the configurable parameters(see Laplanche ‘804,  para 52, 53, 107 and Fig. 10, service broker 102 generating catalog based on the parameters).  
Regarding claims 4 and 14, the combination of Laplanche ‘804 and Adapallie ‘636 teaches, wherein the entries defining target computing resources are complex data objects( see Laplanche ‘804 , para 84-86 and Fig. 4), and wherein identifying configurable parameters related to the entries includes specifying paths within the complex data objects in which the configurable parameters of the entries are located( see Laplanche ‘804 , para 84-86 110 and Fig. 4, 10,  creating path based on specified deployment manifest).  
Regarding claims 6 and 16, the combination of Laplanche ‘804 and Adapallie ‘636 teaches, persistent storage disposed within the computational instance, the persistent storage( see Laplanche ‘804 , para 57, 84-86 110 and Fig. 4, 10,  persistent disk) containing, in tables, representations of discovered configuration items related to the managed network( , wherein the one or more server devices are configured to cause the cloud service catalog software application to perform further operations including:  discovering, using the identification information related to the target computing resources, representations of configuration items associated with the target computing resources; and storing, in the persistent storage, the representations of configuration items (see Laplanche ‘804 , para 54,  57, 84-86. a developer need not specify particular resources. The developer can select a service plan. The service broker then automatically generates deployment manifests based on the selected service plan. An example catalog section of a broker manifest 224 is provided in Listing).
Regarding claims 7 and 17, the combination of Laplanche ‘804 and Adapallie ‘636 teaches,  wherein obtaining the selection of the particular catalog item comprises: generating one or more graphical user interfaces with data entry elements for selecting the particular catalog item and associated catalog item variables from a plurality of catalog items( see Laplanche ‘804 , para 20-21 and Fig. 1, generating graphical user interface (GUI) and receiving a selection using the GUI)  ; providing, to a client device associated with the managed network, the one or more graphical user interfaces; and receiving, from the client device and entered by way of the data entry elements, the selection of the particular catalog item (see Laplanche ‘804 , para 20-21 and Fig. 1,providing the generated graphical user interface (GUI) to the client device and  receiving a selection using the GUI).  

Claims 5, 8, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Laplanche ‘804  and Adapallie ‘636 as applied to claims above, and further in view of Marndi et al(US 2020/0252475 A1).

Regarding claims 5 and 15, the combination of Laplanche ‘804 and Adapallie ‘636 teaches, wherein the one or more remote networks are cloud-based networks that are physically distinct from the remote network management platform and the managed network( see Laplanche ‘804,  para 18-19, 1, 3-5,  client network( managed network),  the service broker and cloud computing platform/network).
The combination of Laplanche ‘804 and Adapallie ‘636 does not explicitly teach, wherein the remote network management platform and the managed network both access the one or more remote networks by way of a wide-area network (see para 16-17 and Fig. 2, accessing remote networks using the WAN network 130).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Laplanche ‘804 by incorporating the WAN network accessing method of Marndi ‘475, since such modification would enable  public access to otherwise idle, or unused, hardware resources of multiple and independent private cloud computing environments, thereby achieve relatively higher returns on investments on IT infrastructure and reduce their total costs of ownership of the IT infrastructure, as suggested by Marndi ‘475 (see para 11).
Regarding claims 8 and 18, the combination of Laplanche ‘804 and Adapallie ‘636 does not explicitly teach, wherein the data entry elements are configured with validity checks that, 
Marndi ‘475 teaches, wherein the data entry elements are configured with validity checks that, based at least on the prospective computing resources, determine the entries that are permitted for the data entry elements(see Laplanche ‘804, para 20, 21, 41 based on GUI input verifying account of user/client for the requested computing resources).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Laplanche ‘804 by incorporating the WAN network accessing method of Marndi ‘475, since such modification would enable  public access to otherwise idle, or unused, hardware resources of multiple and independent private cloud computing environments, thereby achieve relatively higher returns on investments on IT infrastructure and reduce their total costs of ownership of the IT infrastructure, as suggested by Marndi ‘475 (see para 11).

Claims 9, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Laplanche ‘804  and Adapallie ‘636 as applied to claims above, and further in view of Kosim-Satyaputra et al(US 2015/0229628 A1).

Regarding claims 9 and 19, the combination of Laplanche ‘804 and Adapallie ‘636 does not explicitly teach, wherein provisioning the target computing resources onto the one or more remote networks comprises the IaC server confirming that the target computing resources have yet to be provisioned onto the one or more remote networks.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Laplanche ‘804 by incorporating the IaC server of Kosim ‘628, since such modification would provide  applications hosted by third-party application providers to users of an ecommerce platform in an efficient and streamlined manner, thereby significantly enhancing user experience in interacting with the ecommerce platform , as suggested by Kosim ‘628(see para 7).
 Regarding claim 10, the combination of Laplanche ‘804 and Adapallie ‘636 does not explicitly teach, wherein the IaC server is disposed within the managed network. 
Kosim ‘628 teaches, wherein the IaC server is disposed within the managed network (see para 28-30 and Fig. 1, IaC server within a client network as shown in Fig.1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Laplanche ‘804 by incorporating the IaC server of Kosim ‘628, since such modification provide a user with access to various applications such as accounting, marketing, and inventory management systems, etc. hosted by third-party application providers, as suggested by Kosim ‘628(see para 5).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found: http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; or (3) EFS WEB. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114.  The examiner can normally be reached on Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AWET HAILE/Primary Examiner, Art Unit 2474